Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	With respect to the rejection under 35 U.S.C. 112(b), applicant amended claims 3-4, 11-12, and 17-20, which overcome the claim rejection. Therefore the rejection under 35 U.S.C. 112(b) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-20 are indicated. The claimed invention as a whole, discloses a method and apparatus for identifying welding seams of a welding object, comprising, identifying intersection lines between geometrical bodies of the welding object, and forming a collection of welding seams including visible seams and hidden seams for the welding object, and eliminating the hidden seams from the collection of welding seams for the welding object based on overlapping relationship among the welding seams to form a candidate seam list, the hidden seams being inaccessible hidden seam covered by surfaces of the welding object. This process is performed by one or more processor with specific algorithm. 
Reference Hida is the closest prior art. Hida teaches a welding-line selecting method using three-dimensional CAD data constituted of a large number of line sections containing welding line candidates. The method of choosing a welding line includes: a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726